Case 5:17-cv-13516-JEL-MKM ECF No. 82 filed 09/30/19     PageID.1625   Page 1 of 2



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF MICHIGAN

BRITE FINANCIAL SERVICES, LLC,
GERALD D. GRAYS and DALE L.                       Case No. 17-cv-13516
RILEY, individually and as class                  Honorable Judge Avern Cohn
representatives,                                  Honorable Magistrate Judge
                                                  Mona K. Majzoub
               Plaintiffs,
v.

BOBBY’S TOWING SERVICE, LLC,
ROBERT L. HARDISON, DENISE
BOYCE-HARDISON, CITY OF
DETROIT, and JOHN DOES 1-3,

          Defendants.
__________________________________________________________________

          NOTICE OF REQUEST OF WITHDRAWAL OF COUNSEL

         Please take notice that the law firm of The Law Offices of Aaron D. Cox,

PLLC and Aaron D. Cox hereby request to withdraw as counsel of record for

Plaintiffs in the above cause and request to be removed from receiving future

notices on this matter. Plaintiffs will still continue to be represented by other

counsel of record.

         Pursuant to Local Rule 83.25 counsel will submit a proposed order to the

Court.

                                Respectfully submitted by:


                                 /s/Aaron D. Cox (P69346)
                                 The Law Offices of Aaron D. Cox, PLLC
Case 5:17-cv-13516-JEL-MKM ECF No. 82 filed 09/30/19       PageID.1626   Page 2 of 2



                               Co-counsel for Plaintiffs
                               23380 Goddard Rd.
                               Taylor, MI 48180
                               (734) 287-3664
                               aaron@aaroncoxlaw.com


Dated:    September 30, 2019




                                       2
